Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “little effect” in claim 13 is a relative term which renders the claim indefinite. The term “little effect” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, claim 13 is rendered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 2007-169047 (hereinafter “JP’047”) (cited in the 3/6/2020 IDS).  A machine translation of JP’047 is included with this Office Action.
Regarding claim 1, Figs. 1-13 show an image forming system comprising an image forming apparatus (5) and a stacker (7) that includes a discharged paper storage (16) and a transporter (including 24, 10, 28, 38, 50 and 50a), the discharged paper storage (16) storing a sheet discharged from the image forming apparatus (5), and the transporter (including 24, 10, 28, 38, 50 and 50a) transporting the sheet to the discharged paper storage (16), wherein 5the image forming apparatus (5) includes: 
an image former (numbered paragraph [0018]) that forms an image on the sheet designated for a job and generates printed matter; and 
a hardware processor (61) that performs control to cause the transporter (including 24, 10, 28, 38, 50 and 50a) to discharge a buffer sheet (P) to the discharged paper storage (16), in which the printed matter (bundle) is not discharged, before the job is executed, and that executes the job after the buffer sheet (P) transported through the transporter (including 24, 10, 28, 38, 50 and 50a) is stored in the discharged paper storage (16) to cause the 10transporter (including 24, 10, 28, 38, 50 and 50a) to transport the printed matter (bundle), which is generated by the image former (numbered paragraph [0018]), and cause the discharged paper storage (16) to store the printed matter (bundle).  See, e.g., numbered paragraph [0036] of the machine translation.
Regarding claim 2, Figs. 1-13 show that the discharged paper storage (16) includes an affecting part (friction of upper surface) that affects the printed matter (bundle) stored in the 15discharged paper storage (16), and the buffer sheet (P) is one or a plurality of the sheets that buffers an effect of the affecting part (friction of upper surface) on the printed matter (bundle) stored in the discharged paper storage (16).  
Regarding claim 3, Figs. 1-13 show that 20the hardware processor (61) further determines whether or not the printed matter (bundle) or the buffer sheet (P) is stored in the discharged paper storage (16), and performs control to discharge the buffer sheet (P) when determining that neither the printed matter (bundle) nor the buffer sheet (P) is stored in the discharged paper storage (16).  See, e.g., numbered paragraph [0036] of machine translation.  
Regarding claim 4, as best understood, Fig. 13 and numbered paragraphs [0032]-[0039] of the machine translation teach 25a storage in which a function of discharging the buffer sheet (P) by the hardware processor (61) is set to be enabled (no sheets detected) or disabled (sheet or sheets detected), wherein the hardware processor (61) further determines to allow for discharge of the buffer sheet (P) when the function of discharging the buffer sheet (P) is set to be enabled (no sheets detected), and performs control to discharge the buffer sheet (P) when making the determination to allow for discharge of the buffer sheet (P). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’047 in view of U.S. Patent No. 8,139,259 (Shinchi et al.) (hereinafter “Shinchi”).  With regard to claim 5, JP’047 teaches all of the limitations of this claim, except for a plurality of feed paper storages that each can store the sheet of a different paper type fed to the image former, wherein the hardware processor further selects the feed paper storage arbitrarily selected in advance from the 35plurality of feed paper storages, and performs control to discharge, as the buffer sheet, the sheet fed from the feed paper storage selected, as claimed. 
Shinchi shows that it is well-known in the art to provide an image forming system (Fig. 5) with a plurality of feed paper storages (51-53) that each can store the sheet of a different paper type fed to an image former (40), wherein a hardware processor (2) further selects the feed paper storage arbitrarily selected in advance from the 35plurality of feed paper storages (51-53), and performs control to discharge, as a buffer sheet (e.g., tab sheet), the sheet fed from the feed paper storage selected.  Column 1, lines 63-67 teach that It is preferable to have a plurality of sheet supply trays for supplying multiple types of buffer sheets (tab sheets).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of JP’047 with a plurality of feed paper trays, for the purpose of supplying multiple types of buffer sheets, as taught by Shinichi.
 Regarding claim 6, Figs. 2, 8, 10 and 26 of Shinichi show that the hardware processor (2) selects another one (e.g., 52) of the feed paper storages (51-53) when the sheet is not stored in the 40feed paper storage selected (e.g., 51), and performs control to discharge, as the buffer sheet (tab sheet), the sheet fed from the other one of the feed paper storages (51-53).  
Regarding claim 7, Figs. 2, 8, 10 and 26 of Shinichi show that the hardware processor (2) selects, from the plurality of feed paper storages (51-53), the feed paper storage (51 or 52 or 53) that stores the sheet having the same size as or larger than the size of the sheet designated for the job, and performs control to 5discharge, as the buffer sheet (tab sheet), the sheet fed from a feed paper storage (51 or 52 or 53) selected.  
Regarding claim 8, as best understood, Fig. 26 shows a discharge count setter that sets, in a storage (24), the number of the sheets discharged as the buffer sheets (tab sheets), wherein 10the hardware processor (2) performs control to discharge the set number of the sheets as the buffer sheets (tab sheets).  
Regarding claim 14, column 6, lines 13-15 of Shinichi teach that the hardware processor (2) further instructs an image former (40) to form an image, which serves as a mark of the 35buffer sheet (tab sheet), on the buffer sheet (tab sheet).  
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP’047 in view of U.S. Patent Application Publication No. 2018/0141334 (Lokerse et al.) (hereinafter “Lokerse”).
 Regarding claim 15, Figs. 1-13 of JP’047 show an image forming apparatus comprising: 
a transporter (including 24, 10, 28, 38, 50 and 50a) that transports a sheet; 
a discharged paper storage (16) that stores the sheet discharged by the transporter (including 24, 10, 28, 38, 50 and 50a);  
40an image former (numbered paragraph [0018] of the machine translation) that forms an image on the sheet designated for a job and generates printed matter (bundle); and  18B49352US01 
a hardware processor (61) that performs control to cause the transporter (including 24, 10, 28, 38, 50 and 50a) to discharge a buffer sheet (P) to the discharged paper storage (16), in which the printed matter (bundle) is not discharged, before the job is executed, and that executes the job after the buffer sheet (P) transported through the transporter (including 24, 10, 28, 38, 50 and 50a) is stored in the discharged paper storage (16) to cause the transporter (including 24, 10, 28, 38, 50 and 50a) to transport the printed matter (bundle), which is generated by the image former (numbered paragraph [0018]), and cause the discharged paper 5storage (16) to store the printed matter (bundle).  JP’047 teaches all of the limitations of claim 15, except for a plurality of feed paper storages that stores the sheet fed to the image former, as claimed.
Lokerse teaches that it is well-known in the art to provide an image forming apparatus (Fig.1) with a plurality of feed paper storages (44-46) that stores a sheet fed to an image former (print engine in numbered paragraph [0045]).  Numbered paragraph [0045] explains that the different feed paper storages allows different kinds of material with different media properties to be stored.  It would have been obvious to one having ordinary skill in the art to provide the image forming apparatus of JP’047 with a plurality of feed paper storages, for the purpose of allowing different kinds of material with different media properties to be stored, as taught by Lokerse.
Allowable Subject Matter
6.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The allowability of claim 13 cannot be determined at this time.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653